Title: To James Madison from Carlos Martínez de Yrujo, 21 July 1801 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


21 July 1801, Philadelphia. In response to JM’s letter of 15 July [not found], Yrujo is sending Ebenezer Stevens a passport for the Peace and Plenty, which is bound for Tunis with munitions and naval supplies according to the agreement between the U.S. and the regency.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 1 p.; written in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; docketed by Wagner as received 25 July.


